Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 10-7-22 is acknowledged.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite since it is a method claim, yet it contains no method steps.
In claim 4, “to improve inflow” is vague and indefinite since this is a relative phrase, but there is no basis for comparison present in the claims.
In claim 15, “a near net shape” is vague and indefinite.  It is not clear what parameters are required for something to be considered “near” a net shape.  
Also in claim 15, “so as to allow sintering or infiltration processes to take place” is alternative and indefinite. It is not clear when or as what step of the process these processes will take place, or how it is determined which one of the two processes would take place.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bourne et al (2010/0096136) in view of “Mesoscale simulation of the configuration-dependent shock-compression response of Ni-Al powder mixtures” by Eakins and Thandhani (hereafter “Eakins et al”).
Bourne et al disclose an oil well perforator and methods of using the
perforator in oil well comprising most claimed elements and steps
including a providing a housing 2; an explosive 3; and providing a compacted particulate shaped charge perforator liner 6comprising a reactive composition                of at least two metals that are
compacted to form the liner; where the two metals comprise the claimed
metals (paragraphs 37-39), including Al and Ni for example (paragraph
43); where the activated metals produce a Hume-Rothery electron
compound (paragraph 36) with a 3/2 electron to atom ratio (paragraph
44); where the metal particulates have the claimed dimensions
(paragraph 53); and a third metal mixed with the first two metals
(paragraphs 11, 12, 16) such that the metals are uniformly dispersed to form an admixture comprise a spherical and non-spherical, particularly a flake, geometry.  Bournete al also teach that it is known to provide a carrier with a plurality of perforators downhole.
Eakins et al teach that it is well known to form compacted materials
subject to shock-compression from Al and Ni with spherical and flake
geometries. See especially Section 4 and Figures 2 and 6. Motivation to
combine is teaching of Eakins et al that the disclosed geometry of the
particulates improve desired parameters of functionality. To employ the
teaching of Eakins et al on the shaped charge liner of Bourne et al and
have the liner formed from spherical Al and flaked Ni is considered to
have been obvious to one having ordinary skill in the art. In regard to the
limitation of the base claims that “component particles are deformed by
the compaction of the particulate composition", it is inherent that the
compaction of the any such component particles will inherently cause
deformation of at least some degree. The degree of deformation is, of
course, determined by the particular particles and the amount of
compaction but at least some deformation will occur in all situations
since no material is infinitely rigid. In regard to claim 3, it is considered
to have been obvious to one having ordinary skill in the art to meet the
limitation of having the aspect ratio of the non-spherical particulate
remain greater than that of the spherical particulate since this merely
claims providing a small amount of deformation and the choice of the
amount of deformation is considered an obvious design choice to meet
desired performance parameters and it appears to fail to provide any
unexpected results. In particular, since the particles are particularly
provided as separate “spherical” and “non-spherical”, it only makes
normal engineering sense to deform them only a small amount (i.e. so
the aspect ratio of the non-spherical particles remain larger than the
spherical particles) since otherwise it would be a needless and expensive
complication to provide spherical particles if they were merely to be
crushed to such a degree that they resembled the non-spherical
particles.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,704,867. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same method (and apparatus) for using a shaped charge perforator liner with only obvious differences in claim language or the order in which things are claimed.  Claim 1 of the patent anticipates all elements of the current claim 1 since it is narrower, but the mere elimination of an element or step, such as the specific size ratios of the particles, is considered to be obvious to one having ordinary skill in the art.  
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,112,221. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same method (and apparatus) for using a shaped charge perforator liner with only obvious differences in claim language or the order in which things are claimed.  Claim 1 of the patent anticipates all elements of the current claim 1 since it is narrower, but the mere elimination of an element or step, such as the specific size ratios of the particles, is considered to be obvious to one having ordinary skill in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE